        Case: 3:20-cv-00889-wmc Document #: 39 Filed: 05/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL FANSLER,

        Plaintiff,
                                                     Case No. 20-cv-889-wmc
   v.

MESSERLI & KRAMER, PA
and LVNV FUNDING LLC,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Messerli & Kramer, PA and LVNV Funding LLC against plaintiff Michael

Fansler dismissing this case for lack of standing.




        s/ K. Frederickson, Deputy Clerk                 May 27, 2021
        Peter Oppeneer, Clerk of Court                        Date
